
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3



INDEMNIFICATION AGREEMENT


        This INDEMNIFICATION AGREEMENT (the "Agreement") is made and entered
into as of the 21st day of September, 1997, by and between Trammell Crow
Company, a Delaware corporation (the "Company"), and George L. Lippe
("Indemnitee").


RECITALS:


        A.    Competent and experienced persons are reluctant to serve or to
continue to serve corporations as directors, officers, or in other capacities
unless they are provided with adequate protection through insurance or
indemnification (or both) against claims and actions against them arising out of
their service to and activities on behalf of those corporations.

        B.    The current uncertainties relating to the availability of adequate
insurance for directors and officers have increased the difficulty for
corporations to attract and retain competent and experienced persons.

        C.    The Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons, that this situation is
detrimental to the best interests of the Company's stockholders, and that the
Company should act to assure its directors and officers that there will be
increased certainty of adequate protection in the future.

        D.    It is reasonable, prudent, and necessary for the Company to
obligate itself contractually to indemnify its directors and officers to the
fullest extent permitted by applicable law in order to induce them to serve or
continue to serve the Company.

        E.    Indemnitee is willing to serve and continue to serve the Company
on the condition that he be indemnified to the fullest extent permitted by law.

        F.    Concurrently with the execution of this Agreement, Indemnitee is
agreeing to serve or to continue to serve as a director or officer of the
Company.


AGREEMENTS:


        NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee's
agreement to serve or continue to serve as a director or officer of the Company,
and the covenants contained in this Agreement, the Company and Indemnitee hereby
covenant and agree as follows:

1. Certain Definitions:

        For purposes of this Agreement:

        (a)  Acquiring Person:    shall mean any Person other than (i) the
Company, (ii) any of the Company's Subsidiaries, (iii) any employee benefit plan
of the Company or of a Subsidiary of the Company or of a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (iv) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Subsidiary of the Company or of a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

        (b)  Change in Control:    shall be deemed to have occurred if:

          (i)  any Acquiring Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the "Exchange
Act")), directly or indirectly, of securities of the Company representing fifty
percent or more of the combined voting power of the then outstanding Voting
Securities of the Company; or

--------------------------------------------------------------------------------

        (ii)  members of the Incumbent Board cease for any reason to constitute
at least a majority of the Board of Directors of the Company; or

        (iii)  the Company merges or consolidates with any other corporation or
entity, or the Company or the stockholders of the Company and holders of voting
securities in such other corporation or entity participate in a securities
exchange, other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately before the completion thereof
continuing to represent a majority of the combined voting power of the Voting
Securities of the surviving entity (or its parent) outstanding immediately after
that merger, consolidation or securities exchange; or

        (iv)  the Company liquidates, sells or disposes of all or substantially
all the Company's assets in one transaction or series of transactions other than
a liquidation, sale or disposition of all or substantially all the Company's
assets in one transaction or a series of related transactions to an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

        (c)  Claim:    shall mean any threatened, pending or completed action,
suit or proceeding (including, without limitation, securities laws actions,
suits and proceedings and also any crossclaim or counterclaim in any action,
suit or proceeding), whether civil, criminal, arbitral, administrative or
investigative in nature, or any inquiry or investigation (including discovery),
whether conducted by the Company or any other Person, that Indemnitee in good
faith believes might lead to the institution of any action, suit or proceeding.

        (d)  Expenses:    shall mean all costs, expenses (including attorneys'
and expert witnesses' fees), and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in, or participating in (including on appeal), or preparing to
defend, be a witness in, or participate in, any Claim relating to any
Indemnifiable Event.

        (e)  Incumbent Board:    shall mean individuals who, as of August 21,
1997, constitute the Board of Directors of the Company and any other individual
who becomes a director of the Company after that date and whose election or
appointment by the Board of Directors or nomination for election by the
Company's stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board.

        (f)    Indemnifiable Event:    shall mean any actual or alleged act,
omission, statement, misstatement, event or occurrence related to the fact that
Indemnitee is or was a director, officer, agent or fiduciary of the Company, or
is or was serving at the request of the Company as a director, officer, trustee,
agent or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, or by reason of any actual or alleged
thing done or not done by Indemnitee in any such capacity. For purposes of this
Agreement, the Company agrees that Indemnitee's service on behalf of or with
respect to any Subsidiary or employee benefits plan of the Company or any
Subsidiary of the Company shall be deemed to be at the request of the Company.

        (g)  Indemnifiable Liabilities:    shall mean all Expenses and all other
liabilities, damages (including, without limitation, punitive, exemplary, and
the multiplied portion of any damages), judgments, payments, fines, penalties,
amounts paid in settlement and awards paid or incurred that arise out of, or in
any way relate to, any Indemnifiable Event.

        (h)  Person:    shall mean any person or entity of any nature
whatsoever, specifically including an individual, a firm, a company, a
corporation, a partnership, a trust or other entity. A Person, together with
that Person's Affiliates and Associates (as those terms are defined in
Rule 12b-2 under the Exchange Act), and any Persons acting as a partnership,
limited partnership, joint venture, association, syndicate or other group
(whether or not formally organized), or otherwise acting jointly or in concert
or in a coordinated or consciously parallel manner (whether or not pursuant to
any express agreement),

2

--------------------------------------------------------------------------------


for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such Person, shall be deemed a single "Person."

        (i)    Potential Change in Control:    shall be deemed to have occurred
if (i) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any Person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control; or (iii) the Board
of Directors of the Company adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

        (j)    Reviewing Party:    shall mean any appropriate person or body
consisting of a member or members of the Company's Board of Directors or any
other person or body appointed by the Board (including Special Counsel referred
to in Section 3) who is not a party to the particular Claim for which Indemnitee
is seeking indemnification.

        (k)  Special Counsel:    shall mean special, independent counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for the
Company or for Indemnitee within the last three years (other than as Special
Counsel under this Agreement or similar agreements).

        (l)    Subsidiary:    shall mean, with respect to any Person, any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.

        (m)  Voting Securities:    shall mean any securities that vote generally
in the election of directors, in the admission of general partners, or in the
selection of any other similar governing body.

2. Indemnification and Expense Advancement.

        (a)  The Company shall indemnify Indemnitee and hold Indemnitee harmless
to the fullest extent permitted by law, as soon as practicable but in any event
no later than 30 days after written demand is presented to the Company, from and
against any and all Indemnifiable Liabilities. Notwithstanding the foregoing,
the obligations of the Company under this Section 2(a) shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which Special Counsel is involved) that Indemnitee is
not permitted to be indemnified under applicable law. Nothing contained in this
Agreement shall require any determination under this Section 2(a) to be made by
the Reviewing Party prior to the disposition or conclusion of the Claim against
the Indemnitee.

        (b)  If so requested in writing by Indemnitee, the Company shall advance
to Indemnitee all Expenses incurred by Indemnitee (or, if applicable, reimburse
Indemnitee for any and all Expenses incurred by Indemnitee and previously paid
by Indemnitee) (an "Expense Advance") within ten business days after such
request and delivery by Indemnitee of an undertaking to repay Expense Advances
if and to the extent such undertaking is required by applicable law prior to the
Company's payment of Expense Advances. The Company shall be obligated from time
to time at the request of Indemnitee to make or pay an Expense Advance in
advance of the final disposition or conclusion of any Claim. In connection with
any request for an Expense Advance, if requested by the Company, Indemnitee or
Indemnitee's counsel shall submit an affidavit stating that the Expenses to
which the Expense Advances relate are reasonable. Any dispute as to the
reasonableness of any Expense shall not delay an Expense Advance by the Company.
If, when, and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified with respect to a Claim under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee and
Indemnitee hereby agrees to reimburse the Company without interest (which
agreement shall be an unsecured obligation of Indemnitee) for all related
Expense Advances theretofore made or paid by the Company; provided, however,
that if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction to

3

--------------------------------------------------------------------------------


secure a determination that Indemnitee could be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding, and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, and the Company shall be obligated to continue to make Expense
Advances, until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed). If there
has not been a Potential Change in Control or a Change in Control, the Reviewing
Party shall be selected by the Board of Directors of the Company. If there has
been a Potential Change in Control or a Change in Control, the Reviewing Party
shall be advised by or shall be Special Counsel referred to in Section 3 hereof,
if and as Indemnitee so requests. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the states of Texas or Delaware having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

        3.    Change in Control.    The Company agrees that, if there is a
Potential Change in Control or a Change in Control and if Indemnitee requests in
writing that Special Counsel advise the Reviewing Party or be the Reviewing
Party, then the Company shall not (i) deny any indemnification payments (and
Expense Advances shall continue to be paid by the Company pursuant to
Section 2(b)) that Indemnitee requests or demands under this Agreement or any
other agreement or law now or hereafter in effect relating to Claims for
Indemnifiable Events, or (ii) request or seek reimbursement from Indemnitee of
any indemnification payment or Expense Advances unless, in either case, Special
Counsel has rendered its written opinion to the Company and Indemnitee that the
Company was not or is not permitted under applicable law to pay Indemnitee and
to allow Indemnitee to retain such indemnification payment or Expense Advances.
However, if Indemnitee has commenced legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee could be indemnified
under applicable law, any determination made by Special Counsel that Indemnitee
would not be permitted to be indemnified under applicable law shall not be
binding, and Indemnitee shall not be required to reimburse the Company for any
Expense Advance, and the Company shall be obligated to continue to make Expense
Advances, until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefore have been exhausted or lapsed). The
Company agrees to pay the reasonable fees of Special Counsel and to indemnify
Special Counsel against any and all expenses (including attorneys' fees),
claims, liabilities and damages arising out of or relating to this Agreement or
Special Counsel's engagement pursuant hereto.

        4.    Establishment of Trust.    In the event of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the "Trust") and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount equal to all Indemnifiable Liabilities reasonably anticipated at the time
to be incurred in connection with any Claim. The amount to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party. The terms of the Trust shall provide that, upon a Change in
Control, (i) the Trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee; (ii) the trustee of the Trust shall
advance, within ten business days of a request by Indemnitee, any and all
Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse the Trust
under the circumstances in which Indemnitee would be required to reimburse the
Company for Expense Advances under this Agreement); (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above; (iv) the trustee of the Trust shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise; and (v) all unexpended funds in that Trust shall
revert to the

4

--------------------------------------------------------------------------------


Company upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has received
amounts, if any, which fully satisfy the Company's obligation to indemnify
Indemnitee under the terms of this Agreement. The trustee of the Trust shall be
chosen by Indemnitee. Nothing in this Section 4 shall relieve the Company of any
of its obligations under this Agreement.

        5.    Indemnification for Additional Expenses.    The Company shall
indemnify Indemnitee against any and all costs and expenses (including
attorneys' and expert witnesses' fees) and, if requested by Indemnitee, shall
(within two business days of that request) advance those costs and expenses to
Indemnitee, that are incurred by Indemnitee if Indemnitee, whether by formal
proceedings or through demand and negotiation without formal proceedings:
(a) seeks to enforce Indemnitee's rights under this Agreement, (b) seeks to
enforce Indemnitee's rights to expense advancement or indemnification under any
other agreement or provision of the Company's Certificate of Incorporation (the
"Certificate of Incorporation"), or Bylaws (the "Bylaws"), now or hereafter in
effect relating to Claims for Indemnifiable Events, or (c) seeks recovery under
any directors' and officers' liability insurance policies maintained by the
Company, in each case regardless of whether Indemnitee ultimately prevails. To
the fullest extent permitted by law, the Company waives any and all rights that
it may have to recover its costs and expenses from Indemnitee.

        6.    Partial Indemnity.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some, but not
all, of Indemnitee's Indemnifiable Liabilities, the Company shall indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

7. Contribution.

        (a)  Contribution Payment.    To the extent the indemnification provided
for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, the Company, in
lieu of indemnifying Indemnitee, shall, to the extent permitted by law,
contribute to the amount of any and all Indemnifiable Liabilities incurred or
paid by Indemnitee for which such indemnification is not permitted. The amount
the Company contributes shall be in such proportion as is appropriate to reflect
the relative fault of Indemnitee, on the one hand, and of the Company and any
and all other parties (including officers and directors of the Company other
than Indemnitee) who may be at fault (collectively, including the Company, the
"Third Parties"), on the other hand.

        (b)  Relative Fault.    The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency or (ii) to
the extent such court or other governmental agency does not apportion relative
fault, by the Reviewing Party (which shall include Special Counsel) after giving
effect to, among other things, the relative intent, knowledge, access to
information and opportunity to prevent or correct the relevant events, of each
party, and other relevant equitable considerations. The Company and Indemnitee
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or by any other method of allocation which does take account
of the equitable considerations referred to in this Section 7(b).

        8.    Burden of Proof.    In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified under any provision of this Agreement or to receive contribution
pursuant to Section 7 of this Agreement, to the extent permitted by law the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.

        9.    No Presumption.    For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval), or conviction, or upon a plea of nolo contendere, or its equivalent,
or an entry of an order of probation prior to judgment shall not create a

5

--------------------------------------------------------------------------------


presumption (other than any presumption arising as a matter of law that the
parties may not contractually agree to disregard) that Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.

        10.  Non-Exclusivity.    The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Bylaws or Certificate
of Incorporation or the Delaware General Corporation Law or otherwise. To the
extent that a change in the Delaware General Corporation Law (whether by statute
or judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Bylaws or Certificate of Incorporation and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by that change. Indemnitee's
rights under this Agreement shall not be diminished by any amendment to the
Certificate of Incorporation or Bylaws, or of any other agreement or instrument
to which Indemnitee is not a party, and shall not diminish any other rights
which Indemnitee now or in the future has against the Company.

        11.  Liability Insurance.    Except as otherwise agreed to by the
Company and Indemnitee in a written agreement, to the extent the Company
maintains an insurance policy or policies providing directors' and officers'
liability insurance, Indemnitee shall be covered by that policy or those
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

        12.  Period of Limitations.    No action, lawsuit or proceeding may be
brought against Indemnitee or Indemnitee's spouse, heirs, executors or personal
or legal representatives, nor may any cause of action be asserted in any such
action, lawsuit or proceeding, by or on behalf of the Company, after the
expiration of two years after the statute of limitations commences with respect
to Indemnitee's act or omission which gave rise to the action, lawsuit,
proceeding or cause of action; provided, however, that, if any shorter period of
limitations is otherwise applicable to any such action, lawsuit, proceeding or
cause of action, the shorter period shall govern.

        13.  Amendments.    No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any provision of this Agreement shall be effective unless
in a writing signed by the party granting the waiver. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall that waiver
constitute a continuing waiver.

        14.  Other Sources.    Indemnitee shall not be required to exercise any
rights that Indemnitee may have against any other Person (for example, under an
insurance policy) or before Indemnitee enforces his rights under this Agreement.
However, to the extent the Company actually indemnifies Indemnitee or advances
him Expenses, the Company shall be subrogated to the rights of Indemnitee and
shall be entitled to enforce any such rights which Indemnitee may have against
third parties. Indemnitee shall assist the Company in enforcing those rights if
it pays his costs and expenses of doing so. If Indemnitee is actually
indemnified or advanced Expenses by any third party, then, for so long as
Indemnitee is not required to disgorge the amounts so received, to that extent
the Company shall be relieved of it obligation to indemnify Indemnitee or
advance Indemnitee Expenses.

        15.  Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or
another enterprise at the Company's request.

6

--------------------------------------------------------------------------------


        16.  Severability.    If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, that provision shall be fully severable; this Agreement shall
be construed and enforced as if that illegal, invalid or unenforceable provision
had never comprised a part hereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of that illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

        17.  Governing Law.    This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.

        18.  Headings.    The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        19.  Notices.    Whenever this Agreement requires or permits notice to
be given by one party to the other, such notice must be in writing to be
effective and shall be deemed delivered and received by the party to whom it is
sent upon actual receipt (by any means) of such notice. Receipt of a notice by
the Secretary of the Company shall be deemed receipt of such notice by the
Company.

        20.  Complete Agreement.    This Agreement constitutes the complete
understanding and agreement among the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings between the
parties with respect to the subject matter hereof.

        21.  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.

[THE REMAINDER OF PAGE IS INTENTIONALLY BLANK]

7

--------------------------------------------------------------------------------

        EXECUTED as of the date first written above.

    TRAMMELL CROW COMPANY,
 
 
By:
/s/  RICHARD H. COE      

--------------------------------------------------------------------------------

Richard H. Coe
Vice President
 
 
INDEMNITEE
 
 
By:
/s/  GEORGE L. LIPPE      

--------------------------------------------------------------------------------

George L. Lippe

8

--------------------------------------------------------------------------------


SCHEDULE

INDEMNIFICATION AGREEMENTS


        Following is a list identifying agreements with certain officers and
directors of the Company substantially identical to the Indemnification
Agreement (the "Filed Agreement") dated September 21, 1997 between the Company
and George L. Lippe filed herewith together with the material differences
between those agreements and the Filed Agreement.

Individual


--------------------------------------------------------------------------------

  Differences from the Filed Agreement

--------------------------------------------------------------------------------

H. Pryor Blackwell   The name of the Indemnitee in the recital is H. Pryor
Blackwell.
William F. Concannon
 
The name of the Indemnitee in the recital is William F. Concannon.
William C. Maddux
 
The name of the Indemnitee in the recital is William C. Maddux.
Asuka Nakahara
 
The name of the Indemnitee in the recital is Asuka Nakahara.
William Rothacker
 
The name of the Indemnitee in the recital is William Rothacker.
Robert E. Sulentic
 
The name of the Indemnitee in the recital is Robert E. Sulentic.
Harlan R. Crow
 
The name of the Indemnitee in the recital is Harlan R. Crow.
J. McDonald Williams
 
The name of the Indemnitee in the recital is J. McDonald Williams.
Rowland T. Moriarty
 
The name of the Indemnitee in the recital is Rowland T. Moriarty. The date of
the Agreement is December 16, 1997.
James R. Erwin
 
The name of the Indemnitee in the recital is James R. Erwin. The date of the
Agreement is November 24, 1997.
Jeffrey M. Heller
 
The name of the Indemnitee in the recital is Jeffrey M. Heller. The date of the
Agreement is November 24, 1997.
James D. Carreker
 
The name of the Indemnitee in the recital is James D. Carreker. The date of the
Agreement is November 24, 1997.
John A. Stirek
 
The name of the Indemnitee in the recital is John A. Stirek. The date of the
Agreement is May 25, 2001.
Rebecca McDonald
 
The name of the Indemnitee in the recital is Rebecca McDonald. The date of the
Agreement is October 1, 2001.

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



INDEMNIFICATION AGREEMENT
RECITALS
AGREEMENTS
SCHEDULE INDEMNIFICATION AGREEMENTS
